                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT WINCHESTER

  UNITED STATES OF AMERICA                       )
                                                 )        Case No. 4:21-cr-11
  v.                                             )
                                                 )        Judge Travis R. McDonough
  TAKOYA BERRY                                   )
                                                 )        Magistrate Judge Christopher H. Steger
                                                 )


                                              ORDER



          U.S. Magistrate Judge Christopher H. Steger filed a report and recommendation (Doc.

 68) recommending that the Court: (1) grant Defendant’s motion to withdraw her not guilty plea

 to Count Two of the six count Indictment; (2) accept Defendant’s guilty plea to Count Two of

 the six count Indictment; (3) adjudicate Defendant guilty of possession with intent to distribute a

 mixture and substance containing a detectable amount of fentanyl in violation of 21 U.S.C. §§

 841(a)(1) and 841(b)(1)(C); and (4) order that Defendant remain in custody pending sentencing

 or further order of this Court.

          After reviewing the record, the Court agrees with Magistrate Judge Steger’s report and

 recommendation. Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s

 report and recommendation (Doc. 68) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as

 follows:

       1. Defendant’s motion to withdraw her not guilty plea to Count Two of the six count
          Indictment is GRANTED;

       2. Defendant’s plea of guilty to Count Two of the six count Indictment is ACCEPTED;

       3. Defendant is hereby ADJUDGED guilty of possession with intent to distribute a mixture
          and substance containing a detectable amount of fentanyl in violation of 21 U.S.C. §§
          841(a)(1) and 841(b)(1)(C); and


Case 4:21-cr-00011-TRM-CHS Document 73 Filed 07/29/21 Page 1 of 2 PageID #: 177
    4. Defendant SHALL REMAIN in custody until further order of this Court or sentencing in
       this matter which is scheduled to take place on December 10, 2021, at 9:00 a.m.

       SO ORDERED.

                                          /s/ Travis R. McDonough
                                          TRAVIS R. MCDONOUGH
                                          UNITED STATES DISTRICT JUDGE




                                     2
Case 4:21-cr-00011-TRM-CHS Document 73 Filed 07/29/21 Page 2 of 2 PageID #: 178
